UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MARY GOSSARD,

                        Plaintiff,

                        v.                          Case No. 17-cv-416 (CRC)

 CITY SEGWAY TOURS OF
 WASHINGTON, D.C.,


                        Defendant.

                                      OPINON AND ORDER

       Mary Gossard was injured while taking part in a Segway tour operated by Defendant City

Segway Tours of Washington, D.C. Pl.’s Compl. ¶¶ 13–14. She brought suit against City

Segway in this Court pursuant to diversity jurisdiction, alleging that City Segway’s negligence

and gross negligence caused her injuries. Id. ¶¶ 21-30. City Segway moved to dismiss

Gossard’s gross negligence claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Def.’s Partial Mot. Dismiss. Because Gossard’s complaint alleges sufficient facts to state a

claim for gross negligence, the Court will deny City Segway’s motion.

       Dismissal under Rule 12(b)(6) is appropriate “only if, after construing the complaint

liberally in [Gossard’s] favor and granting [Gossard] the benefit of all reasonable inferences to

be derived from the facts alleged, [s]he could prove no set of facts in support of [her] claim that

would entitled [her] to relief.” Henthorn v. Dep’t of the Navy, 29 F.3d 682, 684 (D.C. Cir.

1994). Under District of Columbia law, gross negligence “requires such an extreme deviation

from the ordinary standard of care as to support a finding of wanton, willful, and reckless

disregard or conscious indifference for the rights and safety of others.” District of Columbia v.
Walker, 689 A.2d 40, 44 (D.C. 1997); see also District of Columbia v. Hawkins, 782 A.2d 293,

300 (D.C. 2001).

       City Segway contends that Gossard’s complaint fails to sufficiently allege facts that give

rise to an inference of an “extreme deviation from the ordinary standard of care,” Walker, 689
A.2d at 44. But piecing together the allegations in the complaint and drawing all reasonable

inferences therefrom—as this Court is required to do at this stage—Gossard’s complaint

sufficiently states a claim for gross negligence. Gossard claims that City Segway told its staff to

“intentionally avoid making the customers aware of all of the dangers involved with the

machines” and that it knowingly “allowed” tour guides with “a pattern of unsafe guiding” to

“continue to lead unsafe tours.” Pl.’s Compl. ¶ 20. It is certainly possible that intentionally

concealing obvious risks from customers or knowingly allowing patently unsafe tour guides to

continue leading tours could amount to gross negligence. In so concluding, however, this Court

is expressing no view as to whether the allegations herein along with any supporting evidence

would suffice to survive summary judgment.



       For the foregoing reasons, it is hereby

       ORDERED that [6] Defendant’s Partial Motion to Dismiss is DENIED.

       SO ORDERED.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: September 8, 2017


                                                 2